Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US Pub. 2014/0117009) (cited by applicant) in view of Mashimo et al. (US Pub. 2014/0308028) (new cited).
Regarding claims 1, 8 and 16, Yamamoto discloses a microwave heating apparatus and processing method  having a heating element used in a substrate  processing apparatus configured to heat a substrate (W) supported by a s substrate retainer (Fig. 1 and 3) by microwaves (via magnetron 31) and process the substrate (W), the heating element (15) comprising: a dielectric material (Par. 35) of a disk shape capable of generating heat by microwaves, and the heating element (15) is supported by the substrate retainer without contacting the substrate (W) (Fig. 1, 3 and 8; Par. 35-41).  Yamamoto does not disclose the heating element is an annular shape with a relief portion (Fig. 6, susceptor 32 with the opening), wherein an inner circumferential portion of the heating element is located outer than an outer circumferential portion of the substrate.  Mashimo et al. discloses the heating element (32) is an annular shape with a relief portion, wherein an inner circumferential portion of the heating element is located outer than an outer circumferential portion of the substrate (Fig. 6 and 10; Abstract; Par. 28 and 33).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Yamamoto, the heating element is an annular shape with a relief portion, wherein an inner circumferential portion of the heating element is located outer than an outer circumferential portion of the substrate, for the purpose of providing a heating element/susceptor in a C-shaped for the substrate transport robot to move up and down in the opening to place the substrate.
Regarding claims 2 and 10, Mashimo et al. also discloses the heating element (32) is disposed at least above the substrate (3) when the heating element is supported by the substrate retainer (Fig. 6 and 10).
Regarding claim 3, Mashimo et al. discloses the heating element (32) is disposed at a substantially same height as the substrate (3) when the heating element (32) is supported by the substrate retainer (Fig. 6 and 10).
Regarding claims 4-5 and 12-13, Yamamoto/Mashimo disclose substantially all features of the claimed invention as set forth above including from Mashimo, the heating element (32) is supported by the substrate retainer such that a gap (GR) between the inner circumferential portion of the heating element (32) and the outer circumferential portion of the substrate (3) (Fig. 6) except
Regarding claims 6-7 and 14-15, Yamamoto/Mashimo disclose substantially all features of the claimed invention as set forth above including from Mashimo, the heating element (32) comprises tap/claw portions (101) provided in the inner circumferential portion of the heating element to support the substrate and the heating element (32) is supported by a support columns (8) of the substrate retainer (31) (Fig. 6) except the heating element comprises notched portions provided in the inner circumferential portion of the heating element at positions corresponding to heating element supporting portions of the substrate retainer; and the heating element is supported by heating element supporting portions provided at a radially outer side of support columns of the substrate retainer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Yamamoto/Mashimo, the heating element comprises notched portions provided in the inner circumferential portion of the heating element at positions corresponding to heating element supporting portions of the substrate retainer; and the heating element is supported by heating element supporting portions provided at a radially outer side of support columns of the substrate retainer, for the purpose of suitable to the user application to latch/secure the heating element to the substrate retainer.
Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US Pub. 2014/0117009) in view of Mashimo et al. (US Pub. 2014/0308028)  and further view of Matsui (JP 2016-186991) (cited by applicant).
Regarding claim 9, Yamamoto/Mashimo disclose substantially all features of the claimed invention as set forth above including from Mashimo, the substrate retainer  (31, Fig. 6) comprises at least two support columns (8), and each of the at least two except substrate supporting portions capable of supporting the substrate and provided on the inner side surface: and heating element supporting portions capable of supporting the heating element and provided on the outer side surface.  Matsui discloses a substrate retainer (642) comprises at least two support column (645), and each of the at least two support columns comprises: an inner ide surface; an outer side surface; a substrate supporting portions (646) capable of supporting the substrate (2) and provided on the inner side surface (Fig. 2; Par. 15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Yamamoto/Mashimo, substrate supporting portions capable of supporting the substrate and provided on the inner side surface; and heating element supporting portions capable of supporting the heating element and provided on the outer side surface, as taught by Matsui, for the purpose of providing the wafer boat to support the wafer and the heating element.
Regarding claim 11, Mashimo et al. discloses the heating element (32) is disposed at a substantially same height as the substrate (3) when the heating element (32) is supported by the substrate retainer (Fig. 6 and 10).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828.  The examiner can normally be reached on Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        7/12/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761